IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-79

                                         No. 64A21

                                     Filed 17 June 2022

     STATE OF NORTH CAROLINA

                  v.
     RILEY DAWSON CONNER


           Appeal pursuant to N.C.G.S. § 7A-30(2) from a divided decision of the Court of

     Appeals, 275 N.C. App. 758 (2020), affirming in part, and vacating and remanding in

     part, judgments entered on 21 February 2019 by Judge Michael A. Stone in Superior

     Court, Columbus County. Heard in the Supreme Court on 10 November 2021.


           Joshua H. Stein, Attorney General, by Kimberly N. Callahan, Special Deputy
           Attorney General, for the State.

           Glenn Gerding, Appellate Defender, by David W. Andrews, Assistant Appellate
           Defender, for defendant-appellant.

           Disability Rights North Carolina, by Lisa Grafstein, Susan H. Pollitt, and
           Luke Woollard, for Center for Child and Family Health, National Association
           of Social Workers, including its North Carolina affiliate, and Disability
           Rights North Carolina, amici curiae.

           Christopher J. Heaney, Emily A. Gibson, and Margaret P. Teich for North
           Carolina Advocates for Justice, amicus curiae.

           MORGAN, Justice.

¶1         The Supreme Court of the United States has determined that it is

     unconstitutional to sentence a juvenile defendant to a term of life without parole
                                   STATE V. CONNER

                                     2022-NCSC-79

                                   Opinion of the Court



without consideration of the juvenile’s age and attendant circumstances, and that

such a sentence is constitutionally impermissible for the majority of juvenile

offenders—specifically those who, upon consideration of their age, the unique

circumstances of their respective lives, and the nature of their charged crimes, have

been excluded from the narrow category of juveniles who at the time of sentencing

can be deemed to be permanently incorrigible or irredeemable. See Montgomery v.

Louisiana, 577 U.S. 190, 195 (2016) (stating that “a lifetime in prison is a

disproportionate sentence for all but the rarest of children, those whose crimes reflect

‘irreparable corruption.’ ” (quoting Miller v. Alabama, 567 U.S. 460, 479–80 (2012)

(quoting Roper v. Simmons, 543 U.S. 551, 573 (2005))). In the present case, this Court

ponders a potential extension of this cited precedent as we consider whether a fifteen-

year-old juvenile defendant’s sentences of (1) 240 to 348 months of imprisonment for

a conviction of rape and (2) life imprisonment with the possibility of parole for a

conviction of murder, ordered by a trial court to run consecutively which will keep

defendant incarcerated until the age of sixty years before having the opportunity to

demonstrate that he should be allowed to be released on parole, combine to constitute

a de facto sentence of life without parole in violation of the Eighth Amendment to the

United States Constitution and article I, section 27 of the North Carolina

Constitution. This is a question of first impression for this Court, and the Supreme

Court of the United States likewise has not yet explicitly addressed this specific
                                         STATE V. CONNER

                                           2022-NCSC-79

                                         Opinion of the Court



     circumstance.1

¶2         A careful review of the pertinent case law, along with the relevant provisions

     of both the United States Constitution and the North Carolina Constitution,

     mandates our conclusion that juvenile offenders who have received sentences of life

     imprisonment with the possibility for parole, while not guaranteed parole at any point

     during their respective terms of incarceration, nonetheless must have the opportunity

     to seek an early release afforded by the prospect of parole after serving no more than

     forty years of incarceration.

                   I.    Factual background and procedural history2

     A. Defendant’s childhood

¶3         From the time of his birth on 23 August 2000 through the date of 11 March

     2016 when, at the age of fifteen years, defendant committed the crimes which led to

     the convictions underlying this appeal, the juvenile defendant’s life was challenging,

     chaotic, and marked by tremendous instability. At the time that defendant was born,




           1   However, “after Miller, the Supreme Court in several cases involving aggregate
     crimes granted certiorari, vacated the sentence, and remanded for consideration in light of
     Miller.” State v. Null, 836 N.W.2d 41, 73 (Iowa 2013) (collecting cases).
            2 The factual background which is provided here is based upon the record before this

     Court, drawn primarily from the transcripts generated by the entry of defendant’s plea and
     the subsequent sentencing hearing. While the testimony in the record is occasionally
     inconsistent regarding certain dates and details about defendant’s life and experiences,
     nonetheless efforts have been expended to organize the information in order to create a
     comprehensible narrative.
                                    STATE V. CONNER

                                      2022-NCSC-79

                                    Opinion of the Court



his father was twenty years of age, his mother was eighteen years of age,3 and both

parents were addicted to cocaine. Defendant’s mother testified at defendant’s trial

that he began to experience severe sleep disruptions at one or two years of age which

she later realized may have been signs of the epilepsy with which defendant was

diagnosed as a teenager. Defendant initially lived with his parents on Miller Road in

or near Tabor City in Columbus County. When defendant was around five years old,

he moved into the home of his maternal grandparents on Savannah Road4 along with

his mother and his younger sister. Defendant’s mother testified that during this time,

because she was “strung out” on crack cocaine and “running the roads,” her parents

provided much of the care for her children. Defendant’s father was incarcerated

during this time period. Numerous members of defendant’s extended family lived on

Savannah Road and in the neighboring area, including defendant’s grandparents, his

great-grandmother, and several aunts and uncles. Despite the strong presence of his

family members, the area in which defendant was raised was described by

defendant’s maternal aunt, Kimberly Gore, as “the pits of hell,” and by defendant’s

mother as “nowhere for a child to be” because it was the location of illegal drug use

and prostitution.



      3   At the time of defendant’s sentencing hearing, his mother was divorced from his
father, had remarried, and was known as Amanda McPaul.
        4 The record on appeal includes various references to this thoroughfare as Savannah

Road, Savannah Extension Road, and Savannah Road Extension. In this opinion, the
roadway will be referred to as Savannah Road for purposes of consistency.
                                       STATE V. CONNER

                                          2022-NCSC-79

                                       Opinion of the Court



¶4         Gore testified at defendant’s trial about defendant’s ongoing experience of

     being passed from home to home as he moved between and among a myriad of family

     members who served as formal and informal caretakers. In the words of Gore,

     defendant’s “mother and father [were] constantly in and out of his life. They were not

     by [any] means anywhere close to being stable parents. They rejected [defendant]

     time and time again.” At the age of four years, defendant witnessed the armed arrest

     of his father and uncle due to the men’s possession of a truckload of marijuana, that

     constituted an event which a mitigation specialist later described as “one of the first

     really traumatic things that happened in [defendant’s] life.” According to defendant’s

     mother, defendant eventually saw his father arrested “[m]ultiple times.”

¶5         When defendant was five years old, both of his parents were arrested for

     larceny and other charges. Defendant’s mother testified that defendant was “picked

     on” at school because defendant’s peers knew that his parents were drug addicts.

     When defendant was six years old, his father was sentenced to a prison term of five

     years, and, although defendant’s mother received a sentence of probation, her drug

     use prevented her from successfully completing her probation and she went to prison

     when defendant was seven years old. Gore noted that defendant’s parents missed

     most of defendant’s early birthday celebrations, and she recalled an incident in which

     defendant, at the age of seven years, ran “down the side of the highway screaming ‘I

     hate you, I hate you’ ” as his mother drove away, leaving defendant behind.
                                       STATE V. CONNER

                                         2022-NCSC-79

                                       Opinion of the Court



¶6         At some point around 2005 or 2006, the Columbus County Department of

     Social Services (DSS) took custody of defendant and his infant sister after defendant

     reported to Gore that the two children had been taken to a strange structure, which

     turned out to be a crack house. Defendant’s maternal grandparents formally received

     custody of defendant and his sister when defendant was about six years old. However,

     the maternal grandmother struggled to care for the children, and defendant

     frequently stayed with Gore on weekends. Gore testified that, during this time period,

     defendant experienced severe night terrors during which he would “not wake up.”

     These episodes were accompanied by “outbursts, the flailing of his arms, the slinging,

     the beating, walking to one end of the house to the other,” which was a behavioral

     pattern that defendant’s mother testified had begun when defendant was one or two

     years old. A doctor who examined defendant when the juvenile was eight years old

     expressed concern that defendant might be experiencing effects of post-traumatic

     stress disorder, but defendant did not receive counseling or other treatment.

¶7         Also during the time that defendant was eight years of age, his maternal

     grandmother suffered a stroke. Defendant was then shuttled between the homes of

     his paternal grandmother and his mother on Savannah Road. Defendant apparently

     was often removed from the classroom while in elementary school, at times because

     he was being “picked on” and other times because he reacted violently to being teased

     in this way. Defendant consistently failed his end-of-grade tests in the third grade
                                       STATE V. CONNER

                                         2022-NCSC-79

                                       Opinion of the Court



     and was held back in his school advancement in order to repeat the grade. At the age

     of nine years, defendant began to use marijuana. At age ten, defendant lived with his

     mother and stepfather away from Savannah Road for some period of time, but when

     defendant’s father was released from prison during the following year, defendant

     returned to Savannah Road to live with his father and stepmother. Also residing on

     Savannah Road at the house belonging to defendant’s great-grandmother was

     defendant’s paternal aunt and the paternal aunt’s son—consequently, defendant’s

     cousin—Brad Adams, who was about ten to twelve years older than defendant.

     Adams both used and sold illegal drugs, sometimes supplying them to defendant.

     Occasionally, the paternal aunt took defendant to motels in the area while she worked

     there as a prostitute.

¶8         Defendant began drinking alcohol at the age of eleven years old, consuming

     multiple beers on an almost daily basis and sometimes to the point of

     unconsciousness. Also when he was eleven years old, defendant began using the

     controlled substance Xanax, ingesting up to eight pills at a time to get high.

     Defendant moved to Brunswick County at age twelve and started to become sexually

     active. Defendant failed his fifth-grade end-of-grade tests and potentially would have

     been required to repeat the grade, but he transferred to Nakina Middle School, where

     he was placed in the sixth grade. Defendant went to live with his father for a short

     period of time and transferred to a different school in another municipality, but
                                       STATE V. CONNER

                                         2022-NCSC-79

                                       Opinion of the Court



     following his father’s arrest for robbing a bank, defendant returned to live with his

     mother and stepfather on Savannah Road and transferred back to Nakina Middle

     School. But the institution would not assign defendant to a classroom because of his

     confrontations with other students, and defendant was eventually expelled from the

     school for disruptive behavior and bullying. Defendant then briefly attended an

     alternative school in Columbus County, followed by another alternative school in

     South Carolina. While enrolled in the South Carolina school, defendant was charged

     with the offense of assault for hitting a student in the head with a textbook. As a

     result, defendant was expelled from the school. When the charge was later dismissed,

     defendant was readmitted to the school as a sixth grader; however, defendant was

     soon expelled again from the institution after being adjudicated delinquent in

     juvenile court for simple possession of marijuana. Defendant’s last official education

     records are from his sixth-grade year.

¶9         From this point forward with regard to defendant’s education, defendant was

     supposed to be home schooled by his grandmother, but in actuality, defendant was a

     “free agent.” He spent his days at an abandoned trailer on Savannah Road “to hang

     out and do drugs” with his older cousin Brad Adams. Family members testified at

     trial that defendant looked up to and “worship[p]ed” Adams, but they emphasized

     that the cousin was a very negative role model. Adams illegally sold heroin,

     methamphetamine, and “pills,” all controlled substances, and regularly and illegally
                                         STATE V. CONNER

                                           2022-NCSC-79

                                         Opinion of the Court



       provided drugs to defendant. At the age of thirteen years, defendant was diagnosed

       with frontal lobe epilepsy and received a secondary diagnosis of behavior problems,

       resulting in prescriptions for Klonopin and other seizure-related medications.

       Defendant expanded his illegal drug use as well; he began to use opiates at age

       thirteen and heroin at age fourteen. The next year, defendant received additional

       diagnoses of conduct disorder, cannabis use disorder, alcohol use disorder, sedative

       or hypnotic use disorder, and disruption of family.

¶ 10         In June 2015, when he was fourteen years old, defendant had a disagreement

       with Adams and Adams’s mother, so defendant again left Savannah Road to reside

       with his mother and stepfather in South Carolina. Defendant subsequently drifted

       among his father, his father’s ex-wife, and his stepsister and her boyfriend in his

       places of residence. Defendant’s seizures increased in frequency at this juncture,

       numbering as many as six to ten per night, which led to a change in his medications.

       Around February 2016, defendant briefly moved to Florida to live with his father, and

       then returned to his mother’s home for a short stint, but he ultimately returned to

       Savannah Road so that he could spend time with Adams and be largely unsupervised.

       On 22 February 2016, defendant’s mother and stepfather took defendant to a doctor

       because defendant was continuing to withstand up to a dozen seizures on a nightly

       basis. By 25 February 2016, defendant’s nocturnal epilepsy was getting progressively

       worse, so he went to another doctor who thought the seizures might be due to PTSD.
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



       This physician changed defendant’s medications yet again.

¶ 11         Five days later, in the early morning hours of 2 March 2016, defendant broke

       into and entered a local supermarket, stealing a large quantity of cigarettes. The

       business was equipped with an alarm system which alerted law enforcement to the

       break-in. At about 4:00 a.m., while officers were at the scene completing a report, one

       of the officers received word from Adams’s mother that defendant had taken a van

       belonging to her. Security camera footage from the store into which defendant had

       broken and entered allowed officers to quickly identify defendant as the perpetrator.

       By the time officers arrived at Savannah Road to locate defendant, he and the van

       were unable to be found. At about 8:00 a.m., Adams’s mother notified law enforcement

       that defendant had returned her vehicle. Shortly thereafter, officers stopped the van

       as it was being operated and discovered that Adams’s mother was driving the vehicle,

       with defendant riding in the passenger seat. The officers also recovered the stolen

       cigarettes from the van.

¶ 12         Upon this development, law enforcement officers prepared a juvenile petition

       alleging that defendant was delinquent based on (1) breaking or entering, larceny

       after breaking or entering, and felony possession of stolen property after breaking

       into a store and stealing cigarettes in connection with the supermarket theft, and (2)

       larceny of a motor vehicle and possession of a stolen vehicle. The officers made

       arrangements for defendant to meet with a juvenile court counselor at 1:00 p.m. on
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



       11 March 2016 and then departed in order to file the petition.

       B. Defendant’s underlying offenses, statements to law enforcement officers
          and arrest

¶ 13         Later on the day of 2 March 2016, defendant’s aunt Felicia Porter called the

       emergency number 911 to report that defendant was involved in a scuffle inside the

       Savannah Road home of defendant’s great-grandmother. Porter informed the 911

       operator of defendant’s juvenile petitions and expressed her belief that defendant

       “needs to get locked up.” The audio recording of the 911 call captures an argument

       which occurred between defendant and Porter during that time.

¶ 14         According to the transcript of defendant’s pleas of guilty which the trial court

       accepted in the underlying case, on the morning of 11 March 2016—the same date on

       which defendant had a scheduled 1:00 p.m. appointment with a juvenile court

       counselor in connection with his pending juvenile petition—defendant’s aunt Felicia

       Porter awakened at about 6:00 a.m. and drove her husband to a nearby location where

       he was to be provided transportation to a construction job. Porter’s social media posts

       on Facebook show that she was back at her home on Savannah Road and was active

       online by approximately 9:00 a.m. At about 9:30 a.m., defendant was observed by

       John Cunningham, his step-grandfather, walking toward the end of the road where

       Porter’s home was located.

¶ 15         Defendant knocked on Porter’s door and convinced her to exit the residence.

       Subsequently, defendant raped Porter and then killed her with blows from a shovel.
                                         STATE V. CONNER

                                           2022-NCSC-79

                                         Opinion of the Court



       Defendant placed Porter’s body in a wooded area about one hundred yards from her

       home and then burned a piece of Porter’s clothing in her yard. Around 10:30 a.m. to

       10:45 a.m., defendant left Porter’s residence and walked by the side of the road,

       stopping to speak to Cunningham along the way. Cunningham noted that defendant

       was sweating profusely. Defendant attended his scheduled meeting with the juvenile

       court counselor later that day.

¶ 16         Meanwhile, defendant’s great-grandmother, with whom defendant was

       dwelling at the time, became concerned when Porter did not answer repeated

       telephone calls. At approximately 12:00 p.m., Cunningham and Adams went to

       Porter’s home to check on her and found the door to the residence ajar, Porter’s dog

       secured inside the house, and Porter absent. After Cunningham contacted Porter’s

       husband, a missing person’s report was filed with authorities that afternoon. Porter’s

       badly beaten body was found the next day about one hundred yards from her trailer.

       An autopsy revealed that Porter died as a result of blunt force trauma to the head

       which was later determined to have been caused by being repeatedly struck with a

       shovel.

¶ 17         Defendant was interviewed by law enforcement officers a total of four times in

       connection with Porter’s death. In his first statement, given on 12 March 2016,

       defendant denied that he walked toward Porter’s residence on the previous day of 11

       March 2016, insisting that he had walked in the other direction and reporting that
                                  STATE V. CONNER

                                    2022-NCSC-79

                                  Opinion of the Court



he had seen a suspicious vehicle. After the interview, defendant went to stay with his

mother and stepfather. On 16 March 2016, defendant’s mother took him to a local

hospital emergency room because defendant had begun to have as many as fifteen

seizures per night, with some of them being “so severe that he [was] developing

bruises along his elbows and shins.” On 21 March 2016, defendant experienced his

worst seizure ever, losing bowel and bladder control and foaming at the mouth.

Defendant was transported to UNC Memorial Hospital where he had up to thirty

seizures per night. An MRI of defendant’s brain was positive for “mesial temporal

sclerosis, which is like damage to the frontal lobe.” He was diagnosed with

“intractable frontal lobe epilepsy that is poorly controlled.” A medical doctor at UNC

reported, “This case is complicated by non-compliance of medication, lack of insight

of his condition and severe oppositional behavior problem and agitation that often is

due to the frequent partial epilepsy.” Another doctor also found that the “partial

seizures are associated with psychiatric agitation” and that significant behavioral

changes “could well be due to uncontrolled frontal seizures.” Yet another doctor

commented that “frontal lobe epilepsy may affect a patient’s ability to regulate his

emotions and prevents a patient from getting adequate sleep.” While defendant was

at UNC Hospital, his mother physically assaulted him, which resulted in a complaint

being filed with DSS. By the time that defendant was discharged from UNC Hospital

after five days, the number of defendant’s seizures had been reduced to seven a night.
                                         STATE V. CONNER

                                           2022-NCSC-79

                                         Opinion of the Court



       DSS exercised its placement authority over defendant to house him with his

       stepsister and her boyfriend upon defendant’s release from the hospital.

¶ 18         A few days later, on 29 March 2016, defendant gave three statements to law

       enforcement officers who were investigating Porter’s murder. In his first statement

       on that date, defendant admitted walking in the direction of Porter’s house on 11

       March 2016—contrary to defendant’s 12 March 2016 statement that he did not walk

       in the direction of Porter’s residence but instead walked in the other direction—but

       claimed that he did so in order to check on a marijuana plant that defendant was

       growing in the woods. In a second interview which was requested by defendant

       himself on the same day of 29 March 2016, defendant represented that Adams had

       “been fronted a kilo of heroin” that was in the possession of Porter’s husband Herb

       and that defendant had accompanied Adams to the Porter home in order to confront

       Herb. Defendant further claimed that when Adams discovered that only Porter was

       at the residence, Adams struck Porter with a brick, raped her, and then killed her. In

       his third interview of 29 March 2016, defendant admitted that his previous claim that

       his uncle “Herb” had been supplied heroin by Adams was false. Defendant still

       maintained, however, that Adams had raped and killed Porter, but at this stage

       introduced that he had also raped Porter and had helped Adams to carry Porter’s
                                           STATE V. CONNER

                                             2022-NCSC-79

                                           Opinion of the Court



       body to the woods where she was discovered.5 Just after midnight on the early

       morning of 30 March 2016, defendant was arrested and charged with the rape and

       murder of his aunt Felicia Porter. Defendant experienced a violent seizure in the

       detention center and was taken to a hospital where he tested positive for the presence

       of marijuana and PCP in his system.

       C. Defendant’s plea, sentencing, and appeal

¶ 19         On 18 February 2019, as part of an agreement with the State, defendant

       entered pleas of guilty to one charge of first-degree murder with premeditation and

       deliberation and one charge of first-degree rape in connection with the offenses which

       he committed as to the victim, his aunt Felicia Porter. In exchange for defendant’s

       pleas, the State dismissed other charges against him, including felony breaking or

       entering, felony larceny after breaking or entering, two counts of felony possession of

       stolen goods, and felony larceny of a motor vehicle, all of which charges arose from

       defendant’s theft of a van from Adams’s mother and theft of cigarettes from a local

       supermarket nine days before the rape and murder. Defendant filed a motion seeking

       to have the trial court to declare that both the imposition of a sentence of life without

       parole and the sentencing directive found in N.C.G.S. § 15A-1340.19A would be



             5 Forensic analyses of the rape kit conducted on Porter revealed that defendant was
       the major contributor of DNA and excluded Adams as a perpetrator of rape. No other evidence
       linked Adams to the rape and murder of Porter. It is unclear from the record on appeal at
       what point defendant admitted, for the factual basis of his guilty plea, that he alone had
       raped and killed Porter.
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       unconstitutional as applied to him. At the conclusion of the State’s recitation of the

       factual basis for defendant’s pleas, the trial court denied defendant’s motion and

       moved to the sentencing phase of the proceedings which took place over a period of

       four days. In addition to documentary evidence and testimony received from

       defendant’s mother, one of defendant’s aunts, the husband of defendant’s stepsister,

       and a mitigation specialist—who all testified to the circumstances of defendant’s life

       before his arrest for Porter’s rape and murder as described above, defendant also

       offered testimony from a forensic psychologist who described, inter alia, defendant’s

       low intelligence quotient score, defendant’s acceptance of responsibility for his crimes,

       and improvements in defendant’s behavior during his incarceration. This expert

       witness also opined that defendant’s development and rehabilitation would likely be

       negatively affected by the imposition of a sentence upon defendant which would deny

       the juvenile any opportunity for eventual release.

¶ 20         Following the completion of defendant’s sentencing hearing on 21 February

       2019, the trial court found the existence of nineteen statutory and non-statutory

       mitigating factors in defendant’s case. Specifically, the trial court found that at the

       time of the offenses:

                    • defendant was fifteen years and six months old;

                    • defendant “exhibited numerous signs of developmental
                    immaturity. . . . exacerbated by low levels of structure,
                    supervision, and discipline”;
                     STATE V. CONNER

                       2022-NCSC-79

                     Opinion of the Court



• defendant’s father was incarcerated for most of
defendant’s life and his mother struggled with substance
abuse and incarceration and “has not been present for the
vast majority of defendant’s life”;

• defendant “has been passed to one family member to
another for basic living and custodial purposes and never
received any parental leadership, guidance, or structure”;

• defendant “suffers from chronic frontal lobe epilepsy
which went untreated for years causing daily seizures”
which then caused “brain injury” and “chronic sleep
deprivation”;

• defendant was subjected “in his transient living
conditions to criminal activity, violence, and rampant
substance abuse,” with his own substance abuse starting
“at approximately age nine”;

• defendant’s “only role model was a negative role model,
Brad Adams, an individual with a horrible criminal history
and habitual felon. . . . defendant looked up to Brad Adams,
who was ten years senior to [ ] defendant in age”;

• defendant “had a limited ability to fully appreciate the
risks and consequences of his conduct based upon the
totality of his poor upbringing”;

• defendant’s “I.Q. and educational levels appear at the low
range of average to below average”;

• defendant “is a record level I for sentencing purposes”;

• defendant “was subjected to an overall environment of
drugs and other criminal activity”;

 • defendant, “[b]ased upon testing and other professional
evaluations, . . . would benefit from education, counseling,
and substance abuse treatment while in confinement and
incarceration”;
                                            STATE V. CONNER

                                               2022-NCSC-79

                                            Opinion of the Court




                     • defendant at age four years “witnessed a drug raid at his
                     home resulting in the arrest of his father and his uncle,”
                     after which he “started to experience night terrors”;

                     • defendant at age six years “was removed from his
                     parents’ home due to the drug abuse in the home”;

                     • defendant’s grandmother reported he “had always been
                     affected by such nightmares and night terrors and that he
                     would awaken three or four times a night with what is now
                     purported to be seizures”; and

                     • defendant “has recently demonstrated some increased
                     maturity while being incarcerated, and [ ] he did agree to
                     enter this plea [on 18 February 2019].”

¶ 21          The trial court concluded that “the evidence supports the statutory criteria

       [stated in N.C.G.S. § 15A-1340.19B(c)] and those contained in Miller vs. Alabama.”6

       (Italics added.) The trial court then sentenced defendant to life imprisonment with

       the possibility of parole after twenty-five years for the murder.7 Defendant also

       received a sentence of 240 to 348 months for first-degree rape, which is the maximum

       sentence in the presumptive range for the commission of the offense of first-degree

       rape in light of defendant’s prior record level of I pursuant to N.C.G.S. § 15A-


              6  In Miller the Supreme Court of the United States held that the imposition of a
       mandatory life sentence without the possibility of parole for a juvenile defendant is
       unconstitutional. 567 U.S. at 479. N.C.G.S. § 15A-1340.19B is part of a statutory framework
       enacted in response to Miller which sets forth procedures for determining whether a juvenile
       offender “should be sentenced to life imprisonment without parole, as set forth in G.S. 14-17,
       or a lesser sentence of life imprisonment with parole.” N.C.G.S. § 15A-1340.19B(a)(2) (2019).
               7 Under the North Carolina General Statutes, eligibility for parole for defendants

       convicted of murder who were juveniles at the time of the offense begins after twenty-five
       years of imprisonment. Id. § 15A-1340.19A.
                                            STATE V. CONNER

                                              2022-NCSC-79

                                            Opinion of the Court



       1340.17(c) (2019). The trial court ordered that defendant’s first-degree murder

       sentence of life imprisonment with the possibility of parole and sentence for first-

       degree rape of 240 to 348 months run consecutively, giving an aggregate minimum

       sentence of forty-five years before defendant could seek parole. Defendant would be

       sixty years of age at the time that he first became eligible to be considered for parole.

       The trial court overruled defense counsel’s objection in which counsel argued that the

       imposition of the two consecutive sentences constituted a de facto life without parole

       sentence in violation of the Constitution of the United States and the Constitution of

       North Carolina.

¶ 22          Defendant appealed to the North Carolina Court of Appeals, bringing forward

       three arguments: that (1) N.C.G.S. §§ 15A-1340.19A to -1340.19D (commonly known

       as North Carolina’s “Miller-fix statutes”8) prohibit the consecutive sentences imposed

       by the trial court here; (2) the two consecutive sentences imposed on defendant are

       the functional equivalent of a sentence of life without parole and are therefore

       unconstitutional under the Eighth Amendment to the United States Constitution and

       article I, section 27 of the North Carolina Constitution when imposed on a juvenile

       who is not determined by the trial court to be incorrigible or irredeemable; and (3)




              8 The so-called “Miller-fix statutes” are laws which were expeditiously enacted by the
       General Assembly in the wake of the decision issued by the Supreme Court of the United
       States in Miller v. Alabama. These enactments constituted North Carolina’s effort to conform
       this state’s juvenile sentencing laws to the mandates of Miller.
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       the trial court’s imposition of lifetime satellite-based monitoring without a hearing

       was error. State v. Conner, 275 N.C. App. 758, 759 (2020). All three judges comprising

       the appellate court panel agreed that the trial court’s order imposing lifetime

       satellite-based monitoring on defendant must be vacated and remanded “for a

       hearing on the matter that complies with the statutory procedure in N.C.[G.S.] § 14-

       208.40A.” Id. at 760.

¶ 23         In reviewing the consecutive sentences which the trial court ordered defendant

       to serve, the entire panel also agreed that the Miller-fix statutes do not flatly prohibit

       consecutive sentences, while unanimously recognizing as well that other sentencing

       provisions which are generally applicable give trial courts the discretionary authority

       to decide whether multiple sentences should run concurrently or consecutively. Id. at

       759 (majority opinion) (citing N.C.G.S. § 15A-1340.19A (2019) (stating that “a

       defendant who is convicted of first[-]degree murder, and who was under the age of 18

       at the time of the offense, shall be sentenced in accordance with this Part”) and

       N.C.G.S. § 15A-1354(a) (2019) (stating that “[w]hen multiple sentences of

       imprisonment are imposed on a person at the same time . . . the sentences may run

       either concurrently or consecutively, as determined by the [trial] court”)); id. at 760

       (McGee, C.J., concurring in part and dissenting in part).

¶ 24         In contrast, on the question of whether defendant’s consecutive sentences here

       constitute the functional equivalent of a life sentence without the possibility of parole
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       and are therefore unconstitutional, the Court of Appeals panel divided. The majority

       correctly observed that “Miller has never held as being unconstitutional a life with

       parole sentence imposed on a defendant who commits a murder when he was a minor”

       and assumed “that a de facto [life without parole] sentence (where a defendant is

       sentenced to consecutive terms for multiple felonies) is unconstitutional,” but went

       on to conclude that

                     [d]efendant will be eligible for parole when he is 60 years
                     old. . . . [and held] that based on the evidence before the
                     trial court a 45-year sentence imposed on this 15-year old
                     does not equate to a de facto life sentence. Our General
                     Statutes recognize that the life expectancy for a 15-year old
                     is 61.7 years. N.C.[G.S.] § 8-46 (2019).

       Id. at 760 (majority opinion). In reaching this result, the majority acknowledged that

       another panel of the Court of Appeals had “recently held an identical sentence

       unconstitutional on these grounds in State v. Kelliher, [273 N.C. App. 616] (2020).”

       The majority noted that this Court has stayed the operative effect of, and granted

       discretionary review in, the Kelliher decision. See 376 N.C. 900 (2021). The majority

       thus observed that Kelliher is not binding on the panels of the Court of Appeals.

       Conner, 275 N.C. App. at 760.

¶ 25         The author of the Court of Appeals majority decision in Kelliher served as the

       dissenting judge in the lower appellate court’s decision in the present case regarding

       the   issue   of   whether   defendant’s    consecutive   sentences    constituted   an

       unconstitutional de facto life sentence in violation of the Eighth Amendment to the
                                    STATE V. CONNER

                                       2022-NCSC-79

                                    Opinion of the Court



Constitution of the United States and article I, section 27 of the Constitution of North

Carolina, citing, inter alia, Kelliher. Id. at 760 (McGee, C.J., dissenting in part). First,

the dissent in this case acknowledged the obvious interplay between N.C.G.S. § 15A-

1354 and the Miller-fix statutes in the sentencing of juvenile offenders, id. at 771–73.

The dissent then cited our canon of statutory construction that “if ‘there is one statute

dealing with a subject in general and comprehensive terms, and another dealing with

a part of the same subject in a more minute and definite way, the two should be read

together and harmonized.’ ” Id. at 771–72 (quoting LexisNexis Risk Data Mgmt., Inc.

v. N.C. Admin. Off. of the Cts., 368 N.C. 180, 186 (2015) (emphasis added)). In

undertaking the dictate to harmonize the two relevant statutes, the dissent employed

the same starting point as the majority in rejecting defendant’s appellate argument

that the relevant statutory language “compels sentences with [parole] eligibility at

25 years,” id. at 771, because “the holding requested by [d]efendant—that the

definition of ‘life imprisonment with parole’ compels sentences allowing for parole

eligibility at 25 years—would impermissibly deviate from the unambiguous statutory

language [of N.C.G.S. § 15A-1354 which permits sentences to be set to run either

consecutively or concurrently],” id. at 772 (citing State v. Jackson, 353 N.C. 495, 501

(2001) (“When the language of a statute is clear and unambiguous, there is no room

for judicial construction and the courts must give the statute its plain and definite

meaning, and are without power to interpolate, or superimpose, provisions and
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       limitations not contained therein.”) (quoting In re Banks, 295 N.C. 236, 239 (1978)).

¶ 26         In applying its statutory analysis and reconciliation of the laws at issue, the

       dissent would have granted relief to defendant based upon his constitutional

       argument that the consecutive sentences imposed in his particular case constituted

       an unconstitutional de facto sentence of life in prison without parole. In addition to

       reviewing the content and intent of the line of United States Supreme Court cases

       preceding, including, and following Miller, in conjunction with a rejection of the

       majority’s application of “the statutory mortality table found in N.C.[G.S.] § 8-46,” id.

       at 780, the dissent would hold that defendant’s sentence of “a minimum of 45 years

       [with an] earliest possible release at age 60 still presents a de facto LWOP sentence”

       in violation of both the Eighth Amendment to the United States Constitution and

       article I, section 27 of the North Carolina Constitution, id. at 775.

¶ 27         With more specific regard to the dissenting view’s disagreement with the

       majority’s usage of the statutory mortality table found in N.C.G.S. § 8-46 to sanction

       the forty-five-year period of incarceration which defendant would be required to

       complete before having the opportunity to seek parole, the dissent stated that the

                    statute by its very terms provides that it “shall be received
                    . . . with other evidence as to the health, constitution and
                    habits of the person[.]” (emphasis added). Thus, the life
                    expectancy “table . . . is not conclusive, but only
                    evidentiary,” Young v. E. A. Wood & Co., 196 N.C. 435, 437
                    . . . (1929) (construing a predecessor statute), and “life
                    expectancy is determined from evidence of the plaintiff’s
                    health, constitution, habits, and the like, as well as from
                                         STATE V. CONNER

                                               2022-NCSC-79

                                         Opinion of the Court



                    [the statutory] mortuary tables.” Wooten v. Warren by
                    Gilmer, 117 N.C. App. 350, 259 [sic] . . . (emphasis added)
                    (citation omitted). The 61.7 year life expectancy for 15-
                    year-old minors found in the statute certainly [is] not
                    conclusive in light of [d]efendant’s “health, constitution,
                    habits, and the like.” Id. For example—and setting aside
                    any impact that a minimum of 45 years of imprisonment
                    will have on [d]efendant—it is uncontroverted that
                    [d]efendant suffers from mesial temporal sclerosis,
                    epilepsy, PTSD, has a history of head injuries dating back
                    to infancy, and years-long history of heavy, and varied drug
                    abuse dating back to age eleven. The statutory life
                    expectancy and mortality table requires consideration of
                    this evidence alongside the tables themselves, N.C.[G.S.] §
                    8-46, and the majority’s reliance on the lone 61.7 number
                    provided by the statute does not change the “reality” of
                    [d]efendant’s punishment. Cf. Graham, 560 U.S. at 70-71.
                    ...

       Id. at 780. Though offering this perspective, the dissent did not endeavor to propose

       any specific example or determination of a constitutionally permissible sentence for

       defendant in this matter.

¶ 28         On 4 February 2021, defendant filed a notice of appeal based upon the

       dissenting opinion. The standard of review employed by this Court as to

       constitutional arguments presented here is a de novo standard, without deference to

       the lower court decisions. See, e.g., State v. Williams, 362 N.C. 628, 632–33 (2008).

                                         II.     Analysis

       A. Precedent and principles regarding sentences for juvenile defendants

¶ 29         Upon defendant’s appeal, the question before this Court can be parsed into two

       subsidiary issues: (1) whether consecutive sentences which arguably act as a de facto
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       life sentence violate the Eighth Amendment to the United States Constitution and

       article I, section 27 of the North Carolina Constitution when imposed upon a juvenile

       defendant when the sentencing court has not determined that the juvenile defendant

       is incorrigible and irredeemable, and (2) if so, whether the specific sentences as

       imposed in this case constitute an unconstitutional de facto life without parole

       sentence for this individual juvenile defendant.

       1. The evolution of juvenile sentencing under the Eighth Amendment to the
       Constitution of the United States

¶ 30         Eighth    Amendment      jurisprudence     regarding   sentencing   for   juvenile

       defendants has been a fertile ground for change over the past several decades as the

       Supreme Court of the United States, lower federal courts, and the appellate courts of

       North Carolina have been consistently beckoned to consider and address the

       continually evolving societal view of juveniles in the criminal justice system as well

       as the ongoing discoveries via scientific research regarding the special vulnerabilities

       and developmental malleability of youthful offenders. The Eighth Amendment to the

       United States Constitution prohibits the infliction of “cruel and unusual

       punishments” for any person. U.S. Const. amend. VIII (“Excessive bail shall not be

       required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.”).

       Because “cruel and unusual punishments” are not precisely defined in the Eighth

       Amendment, courts have long been called upon to furnish guideposts for determining

       the punitive limits imposed by this constitutional provision.
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



¶ 31         One central guideline characterizing general Eighth Amendment analysis has

       been consideration of the proportionality of a sentence to the circumstances that the

       sentence addresses; that is, whether a particular sentence is so excessive, either with

       regard to the offense or the perpetrator, that it offends the Constitution. A

       punishment can be found to be disproportionate based upon a comparison between

       an individual defendant’s crime and his sentence. See, e.g., Harmelin v. Michigan,

       501 U.S. 957 (1991) (considering and then affirming a mandatory life-without-parole

       term for cocaine possession). Moreover, the unconstitutionality of a sentence may be

       determined based upon the “nature of [the] offense” or upon specific characteristics

       of an entire class of offenders in connection with their sentences. See, e.g., Atkins v.

       Virginia, 536 U.S. 304 (2002) (holding that the execution of offenders who were

       developmentally disabled constituted cruel and unusual punishments in violation of

       the Eighth Amendment). In Atkins the Court stated that it had reached this

       conclusion as a result of its focus upon the “precept of justice that punishment for

       crime should be graduated and proportioned to [the] offense.” Id. at 311 (alteration

       in original) (quoting Weems v. United States, 217 U.S. 349, 367 (1910)). Three years

       later in Roper, the Court further noted that

                    [t]he prohibition against “cruel and unusual punishments,”
                    like other expansive language in the Constitution, must be
                    interpreted according to its text, by considering history,
                    tradition, and precedent, and with due regard for its
                    purpose and function in the constitutional design. To
                    implement this framework we have established the
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



                    propriety and affirmed the necessity of referring to “the
                    evolving standards of decency that mark the progress of a
                    maturing society” to determine which punishments are so
                    disproportionate as to be cruel and unusual.

       Roper, 543 N.C. at 560–61 (citing Trop v. Dulles, 356 U.S. 86, 100–101 (1958)

       (plurality opinion)).

¶ 32         Having identified this framework for purposes of Eighth Amendment analysis

       in the instant case, we recognize that a distinct proportionality analysis has been

       applied to another class of defendants: offenders who were juveniles at the time that

       they committed their respective crimes. When examining the sentencing of juvenile

       defendants in the crucible of the Eighth Amendment, we begin with a brief review of

       the pertinent precedent existing at the time of defendant’s sentencing hearing,

       including—in sequential order of their issuance—the opinions in Roper, Graham v.

       Florida, Miller, and Montgomery.

¶ 33         In Roper v. Simmons, the Supreme Court of the United States considered

       whether the Eighth Amendment “bars capital punishment for juvenile offenders,”

       specifically those defendants who were “older than 15 but younger than 18 years” of

       age at the time that they committed the underlying offenses. 543 U.S. at 555–56. The

       high Court considered a number of relevant factors, including the lack of a “national

       consensus in favor of capital punishment for juveniles,” id. at 567, and observed that

       “the death penalty is reserved for a narrow category of crimes and offenders,” the

       worst and most culpable offenders, id. at 569. The Supreme Court then described
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



       three general differences between juveniles and adults:

                    First, as any parent knows and as the scientific and
                    sociological studies . . . tend to confirm, a lack of maturity
                    and an underdeveloped sense of responsibility are found in
                    youth more often than in adults and are more
                    understandable among the young. . . .

                          The second area of difference is that juveniles are
                    more vulnerable or susceptible to negative influences and
                    outside pressures, including peer pressure. . . .

                           The third broad difference is that the character of a
                    juvenile is not as well formed as that of an adult. The
                    personality traits of juveniles are more transitory, less
                    fixed.

       Id. at 569–70 (extraneity omitted). Consequently, the highest legal forum opined that

       “[f]rom a moral standpoint it would be misguided to equate the failings of a minor

       with those of an adult, for a greater possibility exists that a minor’s character

       deficiencies will be reformed.” Id. at 570. Accordingly, the Supreme Court held that

       the imposition of a death sentence for an offender who was under the age of eighteen

       years at the time that the juvenile perpetrated the crime is unconstitutional. Id. at

       578.

¶ 34          Subsequently, in Graham v. Florida, the United States Supreme Court

       considered “whether the Constitution permits a juvenile offender to be sentenced to

       life in prison without parole for a nonhomicide crime.” 560 U.S. 48, 52–53 (2010). In

       an analysis similar to the scrutiny utilized in Roper, the eminent Court remarked

       that the practice of sentencing a juvenile who did not commit a homicide offense to a
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       term of life in prison without the possibility of parole was exceedingly rare, that a

       national community consensus had developed against such sentences, and that none

       of the generally recognized goals of sentencing, such as retribution, deterrence,

       incapacitation, and rehabilitation, could justify imposition of a sentence of life

       without the possibility of parole for a juvenile offender. Id. at 62–67. Beyond these

       considerations, the Court also observed that

                           [l]ife without parole is an especially harsh
                     punishment for a juvenile. Under this sentence a juvenile
                     offender will on average serve more years and a greater
                     percentage of his life in prison than an adult offender. A
                     16-year-old and a 75-year-old each sentenced to life
                     without parole receive the same punishment in name only.

       Id. at 70 (citations omitted). Because a juvenile defendant’s potential future danger

       to society and the youngster’s ability to be rehabilitated for the rest of his life cannot

       be meaningfully evaluated at sentencing, a judgment of life without parole denies a

       juvenile offender the chance to demonstrate his growth, maturity, and rehabilitation.

       Id. at 75. Thus, the Supreme Court held that “[t]he Constitution prohibits the

       imposition of a life without parole sentence on a juvenile offender who did not commit

       homicide. . . . [and] if [a trial court] imposes a sentence of life it must provide him or

       her with some realistic opportunity to obtain release before the end of that term.” Id.

       at 82.

¶ 35            Two years after its issuance of Graham, the Supreme Court of the United

       States reviewed in Miller v. Alabama the constitutionality of mandatory life without
                                  STATE V. CONNER

                                     2022-NCSC-79

                                  Opinion of the Court



the possibility of parole sentences for juveniles who committed murder. Miller, 567

U.S. at 465. The defendants in Miller were two fourteen-year-old juveniles who were

“sentenced to life imprisonment without the possibility of parole. . . . [where] the

sentencing authority [did not] have any discretion to impose a different punishment.”

Id. The defendant Miller

             was 14 years old at the time of his crime [and] had by then
             been in and out of foster care because his mother suffered
             from alcoholism and drug addiction and his stepfather
             abused him. Miller . . . regularly used drugs and alcohol;
             and he had attempted suicide four times, the first when he
             was six years old.

Id. at 467. In deciding Miller, the eminent tribunal first revisited the analysis and

reasoning which it had applied in Roper and Graham, viewing the “[t]reat[ment] [of]

juvenile life sentences as analogous to capital punishment.” Id. at 475 (alterations in

original) (quoting Graham, 560 U.S. at 89 (Roberts, C.J., concurring in judgment)).

The Court then, in turn, harmonized this chain of juvenile law precedent with the

series of case law decisions which emphasize that death sentences must be imposed

only after consideration of the facts and circumstances of each individual case, see,

e.g., Woodson v. North Carolina, 428 U.S. 280, 304 (1976) (plurality opinion),

including the requirement that “a sentencer in a capital case must be allowed to

consider the ‘mitigating qualities of youth.” Johnson v. Texas, 509 U.S. 350, 367

(1993). The Court ultimately held in Miller that the Eighth Amendment bars the

automatic, mandatory imposition of a sentence of life without the possibility of parole
                                            STATE V. CONNER

                                               2022-NCSC-79

                                            Opinion of the Court



       for juvenile offenders, forecasting while simultaneously instructing that “appropriate

       occasions for sentencing juveniles to this harshest possible penalty will be

       uncommon,” even when a juvenile has committed a homicide offense. Miller, 567 U.S.

       at 479–80.9

¶ 36          In response to the decision in Miller, the General Assembly enacted statutes

       that were intended to adapt North Carolina’s juvenile sentencing guidelines to the

       United States Supreme Court’s directives in Miller. See State v. James, 371 N.C. 77,

       78 (2018); see, e.g., N.C.G.S. § 15A-1340.19A (“Notwithstanding the provisions of G.S.

       14-17, a defendant who is convicted of first[-]degree murder, and who was under the

       age of 18 at the time of the offense, shall be sentenced in accordance with this Part.”).

       These so-called Miller-fix statutes provide, inter alia, that juvenile defendants who

       are convicted of first-degree murder solely by virtue of the felony murder rule10 can



              9  Four years after Miller, the Supreme Court in Montgomery confirmed that its holding
       in Miller “announced a substantive rule of constitutional law” which applied retroactively
       and therefore could be raised by juvenile defendants in a post-conviction posture. 577 U.S. at
       212. In so deciding, the Court in Montgomery reiterated that its decision in “Miller required
       that sentencing courts consider a child’s ‘diminished culpability and heightened capacity for
       change’ before condemning him or her to die in prison,” because “a lifetime in prison is a
       disproportionate sentence for all but the rarest of children, those whose crimes reflect
       ‘irreparable corruption.’ ” Id. at 195. Because defendant here is challenging his initial
       sentence on direct appeal rather than bringing forward an argument arising from a post-
       conviction proceeding, making Montgomery not directly relevant to this defendant’s appeal,
       nonetheless the language and reasoning of Montgomery informs our understanding of the
       Roper, Graham, and Miller line of cases as they may assist our resolution of the present case.
               10 The felony murder rule affords the opportunity for the prosecuting government to

       charge a criminal defendant with murder in the event that the unlawful killing of an
       individual with whose murder the defendant is charged happened to occur during the
       defendant’s commission of another felony offense.
                                   STATE V. CONNER

                                     2022-NCSC-79

                                   Opinion of the Court



only be sentenced to life in prison with the possibility of parole, N.C.G.S. § 15A-

1340.19B(a)(1) (2019), and that in other circumstances where a sentence of life in

prison without the possibility of parole would be available under the general

sentencing provisions found in N.C.G.S. § 14-17, the trial court must conduct a

sentencing hearing, id. § 15A-1340.19B(a)(2), (b) (2019). At the hearing, the juvenile

defendant can present mitigation evidence on a number of factors:

             (1) Age at the time of the offense.

             (2) Immaturity.

             (3) Ability to appreciate the risks and consequences of the
                 conduct.

             (4) Intellectual capacity.

             (5) Prior record.

             (6) Mental health.

             (7) Familial or peer pressure exerted upon the defendant.

             (8) Likelihood that the defendant would benefit from
                 rehabilitation in confinement.

             (9) Any other mitigating factor or circumstance.

Id. § 15A-1340.19B(c) (2019). The sentencing court must then

             consider any mitigating factors in determining whether,
             based upon all the circumstances of the offense and the
             particular circumstances of the defendant, the defendant
             should be sentenced to life imprisonment with parole
             instead of life imprisonment without parole. The order
             adjudging the sentence shall include findings on the
                                           STATE V. CONNER

                                             2022-NCSC-79

                                           Opinion of the Court



                    absence or presence of any mitigating factors and such
                    other findings as the court deems appropriate to include in
                    the order.

       Id. § 15A-1340.19C(a) (2019).

¶ 37         The juvenile defendant’s sentencing hearing in the current case occurred under

       the provisions of the Miller-fix statutes between the dates of 18 and 21 February

       2019.11 At his sentencing hearing, defendant argued that he was neither an

       incorrigible nor an irredeemable juvenile, and thus a sentence for him of life

       imprisonment without the possibility of parole was constitutionally impermissible.

       As noted above, the sentencing court agreed with defendant. The trial court entered

       findings of fact concerning the existence of numerous mitigating factors, and in its

       discretion, the trial court concluded that it would not sentence this juvenile defendant

       to a term of incarceration of life in prison without the possibility of parole. In this

       regard, the sentencing court acted in apparent conformity with Miller and all related

       appellate case law precedent.

¶ 38         Defendant’s primary appellate argument concerns a question not yet directly

       addressed by the Supreme Court of the United States or by this Court: whether the

       effect of the imposition of active consecutive sentences of incarceration, each of which

       includes the possibility of parole, can be construed to operate to constitute a de facto



             11 Although defendant raised a challenge to the constitutionality of these provisions
       in his presentation to the Court of Appeals, the entire appellate court panel rejected his
       argument; therefore, that issue is not before this Court on appeal.
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       sentence of life imprisonment without any meaningful opportunity to seek parole. As

       viewed in this particular case, where a sentencing court (1) found that a juvenile

       offender was not incorrigible and irredeemable, and (2) thereby imposed multiple

       sentences, each of which offers defendant an opportunity for parole, but (3) the

       sentences are decreed by the sentencing court to run consecutively so as to afford

       defendant the opportunity to seek parole only after defendant has served a minimum

       of forty-five years of incarceration, should the trial court be legally considered to have

       rendered a sentence of life imprisonment without the possibility of parole to the

       juvenile defendant in violation of constitutional protections?

¶ 39         After the imposition of defendant’s consecutive sentences in this case and while

       his appeal was pending in this Court, the United States Supreme Court issued

       another opinion for addition to the Roper-Graham-Miller-Montgomery string of cases.

       In Jones v. Mississippi, the juvenile defendant contended that the sentencer must, in

       addition to acknowledging that a life without parole sentence cannot be mandatory

       but is instead discretionary for the sentencing authority when a sentence of life

       without the possibility of parole is imposed upon a juvenile offender, “make a separate

       factual finding that the defendant is permanently incorrigible, or at least provide an

       on-the-record sentencing explanation with an implicit finding that the defendant is

       permanently incorrigible.” 141 S. Ct. 1307, 1311 (2021). The high court rejected this

       position on the basis that
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



                    [i]n Miller, the Court mandated “only that a sentencer
                    follow a certain process—considering an offender’s youth
                    and attendant characteristics—before imposing” a life-
                    without-parole sentence. And in Montgomery v. Louisiana,
                    which held that Miller applies retroactively on collateral
                    review, the Court flatly stated that “Miller did not impose
                    a formal factfinding requirement” and added that “a
                    finding of fact regarding a child’s incorrigibility . . . is not
                    required.”

       Id. (alteration in original) (citations omitted). In so stating, the Supreme Court

       attempted to provide direction that, under its precedent, sentencing courts are not

       required to make any specific finding regarding a juvenile’s incorrigibility before

       imposing a life without parole sentence upon the juvenile, nor do they need to

       otherwise explain or justify the imposition of this most extreme of all sentences. Id.

       at 1313. Instead, the highest forum instructed that “[i]n a case involving an individual

       who was under 18 when he or she committed a homicide, a State’s discretionary

       sentencing system is both constitutionally necessary and constitutionally sufficient.”

       Id.

¶ 40         In addition to concluding that “[t]he resentencing in Jones’s case complied with

       [the Court’s] precedents because the sentence was not mandatory and the trial judge

       had discretion to impose a lesser punishment in light of Jones’s youth,” the United

       States Supreme Court explained that the appeal in Jones did “not properly present—

       and thus [the Court did] not consider—any as-applied Eighth Amendment claim of

       disproportionality regarding Jones’s sentence.” Id. at 1322. Finally, the Supreme
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       Court recapitulated that

                    like Miller and Montgomery, our holding today does not
                    preclude the States from imposing additional sentencing
                    limits in cases involving defendants under 18 convicted of
                    murder. States may categorically prohibit life without
                    parole for all offenders under 18. Or States may require
                    sentencers to make extra factual findings before
                    sentencing an offender under 18 to life without parole. Or
                    States may direct sentencers to formally explain on the
                    record why a life-without-parole sentence is appropriate
                    notwithstanding the defendant’s youth. States may also
                    establish rigorous proportionality or other substantive
                    appellate review of life-without-parole sentences. All of
                    those options, and others, remain available to the States.
                    Indeed, many States have recently adopted one or more of
                    those reforms. But the U.S. Constitution, as this Court’s
                    precedents have interpreted it, does not demand those
                    particular policy approaches.

       Id. at 1323 (citations omitted).

¶ 41         Hence, in review, the current state of federal constitutional law regarding the

       imposition of the harshest sentences for juvenile offenders convicted of criminal

       offenses can be summarized as follows: (1) juvenile offenders may not be subject to

       the death penalty under any circumstances; (2) juvenile offenders may not be subject

       to mandatory life sentences without the possibility of parole; (3) state laws

       establishing juvenile sentencing parameters must, at a minimum, provide discretion

       to the sentencing authority to impose a lesser sentence than life without parole for

       juvenile offenders; (4) Supreme Court of the United States case precedent does not

       require a sentencing authority to make a specific finding that a juvenile offender is
                                            STATE V. CONNER

                                              2022-NCSC-79

                                            Opinion of the Court



       incorrigible before the sentencer exercises its discretion to impose a sentence of life

       without parole; (5) individual states are free to create additional limits and

       requirements regarding the sentencing of juvenile offenders; and (6) North Carolina’s

       Miller-fix statutes, under which defendant here was sentenced, facially conform to

       the federal constitutional case law. While the federal constitutional law has

       continually been developed as the Supreme Court has robustly unfurled this

       burgeoning area of juvenile law through its opinions, nonetheless, the nation’s

       highest court has not expressly spoken on the particular question which we now

       address.

       2. Claims under the North Carolina Constitution

¶ 42          In addition to defendant’s contentions that his consecutive sentences

       constitute a violation of the Eighth Amendment to the Constitution of the United

       States as interpreted in the opinions of the Supreme Court of North Carolina

       governing terms of life imprisonment for juvenile offenders, defendant also argues

       that his sentences contravene article I, section 27 of the Constitution of North

       Carolina.12 This portion of the state’s constitution establishes: “Excessive bail shall

       not be required, nor excessive fines imposed, nor cruel or unusual punishments

       inflicted.” N.C. Const. Art. I, § 27. Article I, section 27 is nearly identical to the Eighth



              12We fully adopt here the state constitutional analysis employed in State v. Kelliher,
       2022-NCSC-77, the companion case which this Court contemporaneously decides with the
       present one.
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       Amendment with one difference in phraseology that bears some measure of

       significance. The two constitutional provisions diverge in their employment of

       different conjunctions in their final respective passages, with the United States

       Constitution prohibiting “cruel and unusual punishments” while the North Carolina

       Constitution bars “cruel or unusual punishments.”

¶ 43         Applying the canons of construction, this apparent minor distinction in the

       terminology used in the two constitutional provisions is deceptively important. The

       use of the disjunctive “or” in article I, section 27 of the North Carolina Constitution’s

       reference to “cruel or unusual punishments” plainly indicates that either of the two

       joined conditions is sufficient to invoke the stated prohibition. See Routten v. Routten,

       374 N.C. 571, 575–76 (opining that “the disjunctive term ‘or’ in N.C.G.S. § 50-13.5(i)

       establishes that either of the circumstances is sufficient to justify the trial judge’s

       decision to deny visitation” (citation omitted)), cert. denied, 141 S. Ct. 958 (2020); see

       also Carolina Power & Light Co. v. City of Asheville, 358 N.C. 512, 519 (2004) (noting

       “that the natural and ordinary meaning of the disjunctive ‘or’ permits compliance

       with either condition”). Thus, the language of article I, section 27 indicates that the

       state constitutional provision abrogates a range of sentences which is inherently more

       extensive in number by virtue of the provision’s disjunctive term “or” than the lesser

       amount of sentences prohibited by the federal constitutional amendment due to its

       conjunctive term “and.” On its face, the Constitution of North Carolina appears to
                                            STATE V. CONNER

                                              2022-NCSC-79

                                            Opinion of the Court



       offer criminal defendants—such as juvenile offenders—more protection against

       extreme punishments than the Federal Constitution’s Eighth Amendment, because

       the Federal Constitution requires two elements of the punishment to be present for

       the punishment to be declared unconstitutional (“cruel and unusual”), while the state

       constitution only requires one of the two elements (“cruel or unusual”).13

¶ 44          Upon further considering the construction of the constitutional phrases under

       examination, and with particular attention upon the individual term “cruel” and the

       individual term “unusual,” we have acknowledged that

                     this Court historically has analyzed cruel and/or unusual
                     punishment claims by criminal defendants the same under
                     both the federal and state Constitutions. As the [United
                     States] Supreme Court stated in Trop v. Dulles, 356 U.S.
                     86, 2 L. Ed. 2d 630 (1958):

                                   Whether the word “unusual” has any
                            qualitative meaning different from “cruel” is
                            not clear. On the few occasions this Court has
                            had to consider the meaning of the phrase,
                            precise distinctions between cruelty and
                            unusualness do not seem to have been drawn.
                            These cases indicate that the Court simply
                            examines the particular punishment involved
                            in light of the basic prohibition against
                            inhuman treatment, without regard to any
                            subtleties of meaning that might be latent in
                            the word “unusual.”


              13 It is unsurprising that the literal terminology of the North Carolina Constitution
       offers greater protections than the United States Constitution does. See John V. Orth & Paul
       Martin Newby, The North Carolina State Constitution 37 (2d ed. 2013) (commenting that the
       provisions contained in Article I “empower the state courts to provide protections going even
       beyond those secured by the U.S. Constitution”).
                                              STATE V. CONNER

                                                2022-NCSC-79

                                              Opinion of the Court




                      Id. at 100 n.32, 2 L. Ed. 2d at 642 n. 32 (citations omitted).
                      Thus, we examine each of defendant’s contentions in light
                      of the general principles enunciated by this Court and the
                      Supreme Court guiding cruel and unusual punishment
                      analysis.

       State v. Green, 348 N.C. 588, 603 (1998) (citations omitted), cert. denied, 525 U.S.

       1111 (1999).14

¶ 45          Given the absolute bar on mandatory life in prison without the possibility of

       parole sentences as presumptively disproportionate for juvenile offenders—which

       legitimately implicates concerns about such punishments being “cruel”—coupled with

       the emphasis which the Supreme Court of North Carolina has placed on the

       presumed rarity with which life without parole sentences may constitutionally be

       imposed upon juvenile offenders—which would reasonably invoke apprehension

       about such punishments being “unusual”—the blurred differentiations as discussed



              14 In Green this Court considered, inter alia, “whether the sentencing of a thirteen-
       year-old . . . to a mandatory term of life imprisonment for first-degree sexual offense
       constitutes cruel and unusual punishment.” 348 N.C. at 592. The defendant brought his
       challenge under applicable provisions of both the United States and North Carolina
       Constitutions. Id. at 602. In affirming the defendant’s mandatory life without parole
       sentence, this Court opined in Green that “defendant’s punishment in this case indicates it
       clearly comports with the ‘evolving standards of decency’ in society.” Id. at 605. However, our
       decision in Green preceded the United States Supreme Court decisions in Roper, Graham,
       Miller, and Montgomery; consequently, the view of juvenile offenders exemplified in Green is
       in direct conflict with subsequent research and with our nation’s evolution in its
       understanding of the culpability of juvenile offenders. Furthermore, the primary holding of
       Green does not comport with current precedent. While Green offers guidance on the meaning
       of the terms “cruel” and “unusual” as this Court has examined them individually and
       collectively, the case itself is no longer substantively applicable to the issue of mandatory life
       without parole sentences for juvenile offenders.
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       in Green between a cruel sentence and an unusual sentence for a juvenile offender

       remain relevant under the Miller progeny of cases. Consistent with this durable view,

       we do not need to untangle the nuances of any distinctions between the protections

       against “cruel and unusual punishments” offered by the Eighth Amendment to the

       United States Constitution and the protections against “cruel or unusual

       punishments” offered by the North Carolina Constitution. The trial court here

       determined that defendant was not to be included in the “exceedingly rare” category

       of juvenile offenders who are incorrigible or irredeemable, and therefore, defendant

       could not be sentenced constitutionally to a term of life in prison without the

       possibility of parole even under the arguably lesser protections of the Eighth

       Amendment. Upon this premise, the implementation of a sentence of life without

       parole for defendant is a violation under the even more protective provisions of article

       I, section 27 of the Constitution of North Carolina.

       B. De facto life sentences for purposes of juvenile sentencing

¶ 46         As we have discussed above, a juvenile offender such as defendant who has

       been expressly excluded by the sentencer from the rare group of juvenile offenders

       who can be considered incorrigible and permanently irredeemable at the time of

       sentencing may not be sentenced to a term of life in prison without the possibility of

       parole. As we also discussed earlier, the imposition of a sentence of life with the

       possibility of parole upon a juvenile offender such as defendant who has been
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       convicted of first-degree murder on a legal principal other than the felony murder

       rule is constitutionally permissible. We are challenged to preserve these established

       sentencing parameters for juvenile offenders while adding the formidable complexity

       of the manner in which we should evaluate consecutive sentences that only allow the

       fruition of a defendant’s initial parole eligibility after a lengthy term of incarceration

       in prison and at a point when a defendant is at an advanced age. In defendant’s case,

       upon his receipt at the age of fifteen years of the two consecutive sentences imposed

       here, he will first become eligible to be considered for parole when he is sixty years

       old.

¶ 47          For juvenile offenders in North Carolina, a life sentence with the possibility of

       parole permits this category of young perpetrators to seek parole upon the completion

       of twenty-five years in prison. See N.C.G.S. § 15A-1340.19A (providing that a

       defendant must “serve a minimum of 25 years [of] imprisonment prior to becoming

       eligible for parole”). In considering the effect of the imposition of multiple terms of

       active consecutive sentences upon a juvenile offender, while all of them officially could

       afford a defendant the possibility of parole, there arrives a point at which the

       combination of the length of active terms of incarceration—albeit expressly affording

       the possibility of parole—becomes tantamount to a life sentence without parole for

       the juvenile offender. This would occur at the juncture when the juvenile offender has

       been incarcerated for such a protracted period of time that the possibility of parole is
                                   STATE V. CONNER

                                     2022-NCSC-79

                                   Opinion of the Court



no longer plausible, practical, or available. A juvenile offender’s opportunity for

parole, in light of the sentencing authority’s determination that the defendant is

neither incorrigible nor irredeemable but is instead worthy to have a chance for

release to parole, must be an opportunity which is realistic, meaningful, and

achievable. The opportunity must be implementable, instead of amounting to a mere

formal announcement of a juvenile sentence allowing the possibility of parole, but

which in reality is illusory and only elevates form over substance. See, e.g., M.E. v.

T.J., 2022-NCSC-23 ¶ 1 (“For well over a century, North Carolina courts have abided

by the foundational principle that administering equity and justice prohibits the

elevation of form over substance.”) (first citing Currie v. Clark, 90 N.C. 355, 361

(1884) (“This would be to subordinate substance to form and subserve no useful

purpose.”); then citing Moring v. Privott, 146 N.C. 558, 567 (1908) (“Equity disregards

mere forms and looks at the substance of things.”); and then citing Fid. & Cas. Co. of

N.Y. v. Green, 200 N.C. 535, 538 (1931) (“To hold otherwise, we apprehend, would be

to exalt the form over the substance.”)). We do not authorize an empty opportunity

for parole which is more akin to a mirage in its attainability than a realistic occasion

for a redeemable juvenile to be rehabilitated as contemplated by the Supreme Court

of the United States in its series of opinions addressing juvenile punishments which

we have cited and applied. Cf. Shore v. Edmisten, 290 N.C. 628, 633 (1976) (“In

determining whether a given payment is a fine or restitution, the label given by the
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       judge (or the legislature) is not determinative.”).

¶ 48         The implementation of a clear directive establishing the maximum limit of

       carceral time that may be served by redeemable juvenile offenders before they may

       have an opportunity to seek parole is venturesome. Any categorical sentencing rule

       is open to criticism as perhaps too lenient on one hand, in light of the circumstances

       of the commission of crimes or the characteristics of the victims, or as perhaps too

       harsh on the other hand given the characteristics of the juvenile offender’s life and

       circumstances. Inherently, all determinations regarding sentencing include some

       element of the arbitrary: length, type, degree, and the like. Requiring completion of

       twenty-five years of imprisonment before a redeemable juvenile offender can seek

       parole following imposition of a single sentence of life with the possibility of parole,

       which was implemented as a feature of North Carolina’s Miller-fix statutes, is a

       convenient and pertinent example of the selection of a period of incarceration which

       must be served and which was established with some modicum of arbitrariness. This

       state’s Structured Sentencing Act scheme is replete with further illustrations of

       arbitrarily determined, though reasonably reached, provisions designed to promote

       fairness in sentencing. See N.C.G.S. §§ 15A-1340.10 to -1340.23 (2021).

¶ 49         We recognize and appreciate the direction provided by the Supreme Court of

       the United States in Miller that individualized sentencing for juveniles is required.

       567 U.S. at 465. We also recognize and appreciate the existing criminal justice
                                    STATE V. CONNER

                                      2022-NCSC-79

                                    Opinion of the Court



processes in North Carolina for the sentencing of juveniles who have been convicted

of first-degree murder which have been established by the General Assembly through

statutory enactments and which have been interpreted by this Court through the

application of governing state laws and constitutional provisions, as well as the

application of the principles enunciated by the United States Supreme Court, to cases

which have been decided by this Court. In this regard, our determination of a

definitive guideline for the maximum length of incarceration which a juvenile

offender can serve before the possibility of parole must be accorded to the young

perpetrator sentenced to life with the possibility of parole must adhere to a trial

court’s ability to determine whether a juvenile offender should be sentenced to life

with the possibility of parole or life without the possibility of parole following hearings

conducted under the Miller-fix statutes, coupled with a trial court’s discretion to

decree that a juvenile offender’s multiple sentences will run concurrently or

consecutively pursuant to N.C.G.S. § 15A-1354. Specifically, in a hearing held

pursuant to the Miller-fix statutes, the State and the juvenile offender may introduce

evidence regarding the defendant’s past and current circumstances as well as the

nature of the crime or crimes for which the defendant is being sentenced, with the

trial court being obligated to consider such evidence in determining whether potential

parole is appropriate for the individual juvenile offender. All evidence of record, along

with other relevant and insightful information, may further inform the trial court’s
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       decision regarding whether multiple sentences should run concurrently or

       consecutively for a particular defendant being addressed. See, e.g., State v. Arrington,

       371 N.C. 518, 526 (2018) (stating that trial courts are “presumed to know the law”)

       (quoting Sanders v. Ellington, 77 N.C. 255, 256 (1877)). This circumstance addresses

       the aspect of Miller which holds that juveniles cannot constitutionally be subject to

       mandatory life sentences without the possibility of parole. 567 U.S. at 479–80.

¶ 50         Another focus of the reasoning discussed in Miller and its lineage of cases is

       the heightened appropriateness for redeemable juvenile offenders to have the

       opportunity to demonstrate their readiness for the prospect of parole at a subsequent

       age of maturity and following some term of incarceration. The time period during

       which the traditional parole process is nearing for the juvenile offender to become

       eligible for parole and decide to seek release from incarceration represents a more

       meaningful and developed juncture for such a parole determination to be made for

       the juvenile offender by a parole body which is deemed to be suitably tailored,

       equipped, and empowered to reach an enlightened determination. This approach and

       eventuality conspicuously comport with the Supreme Court’s observations in Graham

       which are cited above.

¶ 51         A proper balance of these considerations compels us to conclude that it is

       permissible and necessary to establish a specific maximum duration of time for the

       incarceration of a juvenile offender to serve who was not determined to be incorrigible
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       or irredeemable, and who was sentenced to life with the possibility of parole, before

       the defendant is eligible to be considered for parole. While the unique circumstances

       of each juvenile offender must be individually considered for purposes of sentencing,

       nonetheless, there must be a commonality of fundamental requirements which

       uniformly recognizes all of the attendant legal mandates and influences in operation.

       As such, the establishment of a definitive point at which all redeemable juvenile

       offenders must be allowed to apply for parole is desirable.

¶ 52         In setting a clear directive for the beginning of parole eligibility for redeemable

       juveniles who have been convicted of at least one count of first-degree murder, we

       note that there are a variety of potential ages of defendants or completed terms of

       incarceration from which to choose. As we delve into this matter, we find it is essential

       to recognize that in any juvenile prosecution which results in an outcome of multiple

       convictions and a subsequent sentencing proceeding, the number, as well as the type,

       of offenses charged and for which a defendant is ultimately convicted impacts the

       eventual sentences imposed as well as the implementation of the service of those

       sentences as consecutive or concurrent. Such considerations typically include the

       additional harms caused to the immediate victims and their family members, in

       conjunction with the injury inflicted upon society by the commission of multiple

       offenses. We further acknowledge that some cases are susceptible to convenient

       inferences which may be drawn regarding a juvenile offender’s culpability when an
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       offender has committed multiple crimes and which may also influence the tenor of

       the sentences which are administered.

¶ 53         We first address defendant’s position that “[t]his Court should set a bright-line

       rule that no redeemable juvenile may be sentenced to more than twenty-five years in

       prison before parole eligibility.” In support of this tenure of incarceration to be served

       by a juvenile offender prior to eligibility for parole, defendant cites the language of

       the Miller-fix statutes which provides that “[i]f the sole basis for conviction of a count

       or each count of first[-]degree murder was the felony murder rule, then the court shall

       sentence the defendant to life imprisonment with parole” and contends that this

       statutory decree “indicates that our General Assembly has determined parole

       eligibility at 25 years for multiple offenses sanctionable by life with parole is not so

       excessive as to run afoul of Miller.” State v. Kelliher, 273 N.C. App. 616, 643 (2020)

       (quoting N.C.G.S. § 15A-1340.19B(a)(1) (emphasis added), disc. review allowed, 376

       N.C. 900 (2021)). Defendant asserts that

                           [p]arole eligibility after no more than twenty-five
                    years would also be consistent with the lines drawn by
                    other jurisdictions. “[I]n the flurry of legislative action that
                    has taken place in the wake of Graham and Miller, many
                    of the new statutes have allowed parole eligibility for
                    juveniles sentenced to long prison terms for homicides to
                    begin after fifteen or twenty-five years of incarceration.”
                    Null, 836 N.W.2d at 72, 72 n.8 (collecting statutes).
                    Moreover, the United States Supreme Court specifically
                    pointed to Wyoming’s statute providing parole eligibility
                    after twenty-five years as an appropriate means of
                    complying with Miller. Montgomery, 193 L. Ed. 2d at 622
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



                     (citing Wyo. Stat. Ann. §6-10-301(c) (2013)). Virginia just
                     recently established parole eligibility after only twenty
                     years for every offender under eighteen who is convicted of
                     “a single felony offense or multiple felony offenses.” Va.
                     Code Ann. §53.1-165.1. (2020).

       Defendant also cites the Model Penal Code, which recommends that for offenders

       under age eighteen, “[n]o sentence of imprisonment longer than [25] years may be

       imposed for any offense or combination of offenses.” Model Penal Code: Sentencing §

       6.11A(g) (Am. L. Inst., Proposed Final Draft Apr. 10, 2017) (emphasis added). For

       offenders who, like defendant, are under the age of sixteen when they committed their

       crimes, the Model Penal Code recommends “no sentence of imprisonment longer than

       [20] years.” Id.

¶ 54          In evaluating defendant’s argument based upon these instructive authorities,

       this Court must balance the tensions between the guidance from the decisions of the

       Supreme Court of the United States that parole eligibility should be set at a point

       sufficiently far in the future to provide a redeemable juvenile offender enough time

       to mature, rehabilitate, and develop a record which would enable the defendant to

       show a parole authority that he or she should be released, but yet sufficiently early

       enough in the defendant’s life to enable the juvenile offender to experience

       worthwhile undertakings outside of prison in the event that parole is granted. We

       must also give due weight to the General Assembly’s enactment of N.C.G.S. § 15A-

       1354, which unequivocally gives trial courts the discretion to decide whether multiple
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



       sentences should run concurrently or consecutively. See N.C.G.S. § 15A-1354(a)

       (“When multiple sentences of imprisonment are imposed on a person at the same time

       . . . the sentences may run either concurrently or consecutively, as determined by the

       court.”).

¶ 55          To set parole eligibility for all juvenile offenders at a maximum of twenty-five

       years would negate the full discretion delegated to trial courts by the General

       Assembly in N.C.G.S. § 15A-1354(a) to choose between the imposition of multiple

       sentences in a concurrent or consecutive manner, because it would require that all

       redeemable juvenile offenders would thus be eligible for parole after serving the

       statutory minimum term of incarceration before parole eligibility that applies upon a

       single conviction of first-degree murder standing alone, even where theoretically a

       redeemable juvenile offender has been convicted of multiple counts of first-degree

       murder or where, as in the actual case at bar, a redeemable juvenile offender has

       been convicted of one or more other offenses in addition to one count of first-degree

       murder. Therefore, we decline to adopt defendant’s view that twenty-five years

       should be the clear directive which this Court establishes as the maximum duration

       of penal time to be served by a redeemable juvenile offender prior to eligibility for

       parole. We also decline to hold that the Constitutions of the United States and North

       Carolina require that, where a redeemable juvenile is convicted of multiple counts of

       first-degree murder or a single count of first-degree murder plus one or more lesser
                                           STATE V. CONNER

                                              2022-NCSC-79

                                           Opinion of the Court



       offenses, the trial court must order the resulting sentences to run concurrently. The

       implementation of any of these available options would have the effect of rendering

       N.C.G.S. § 15A-1354 meaningless for redeemable juvenile offenders who have been

       convicted of multiple counts of first-degree murder or convicted of a single count of

       first-degree murder along with other lesser offenses.

¶ 56          We next consider the State’s proposal as to the moment in time to mark the

       establishment of a juvenile offender’s eligibility for parole, whether upon the

       completion of a specific amount of incarceration, the juvenile offender’s attainment of

       a certain age, or some other criteria.15 Much of the State’s argument focuses on the

       assertion that

                            Graham simply says the states must “give
                     defendants like Graham . . . some meaningful opportunity
                     to obtain release based on demonstrated maturity and
                     rehabilitation.” Graham, 560 U.S. at 75. . . . [but also
                     emphasizes] that the states are “not required to guarantee
                     eventual freedom to a juvenile offender convicted of a
                     nonhomicide crime.” Id. The Eighth Amendment simply
                     prohibits states from making that determination at the
                     outset. Id. As such, there is no guarantee in Graham that
                     a juvenile offender will eventually be released, reenter
                     society, and have a career, spouse, and/or family.



              15 The State’s stance as discussed here is its submission of an alternative argument,
       because the State’s primary position is that “[n]either Graham, Miller, nor [their] progeny
       have considered or addressed aggregate sentencing for multiple criminal offenses; rather,
       those decisions narrowly focused on a single sentence arising out of a single conviction and
       have no application here.” First and foremost, the State views as mere dicta the language
       from those cases upon which we have relied for our conclusion regarding the unconstitutional
       creation of de facto life without parole sentences for redeemable juveniles.
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       We fully agree with the State’s interpretation of this segment of Graham that

       redeemable juvenile offenders are not entitled to release during their life sentences.

       Nonetheless, as discussed above, such juvenile offenders are entitled to have the

       opportunity to seek parole by demonstrating that their crimes were the result of

       “transient immaturity,” that they have matured since the perpetration of their crimes

       and have redeemed themselves, and that they are worthy of release from prison and

       reentry into society. See Montgomery, 577 U.S. at 208.

¶ 57         Beyond its argument that defendant’s forty-five-year minimum term of

       imprisonment before becoming eligible for parole is not a de facto life without parole

       sentence, the State does not expressly endorse a specific maximum term of

       incarceration that a juvenile offender can serve before possessing an opportunity to

       seek parole. However, the State cites cases from other jurisdictions which have held

       that “to be released in his or her late sixties or early seventies satisf[ies] the

       ‘meaningful opportunity’ requirement. . . . because in today’s society, it is not unusual

       for people to work well into their seventies and have a meaningful life well beyond

       age 62 or even at age 77.” State v. Smith, 892 N.W.2d 52, 65–66 (Neb. 2017) (opining

       that parole eligibility at age sixty-two cannot be considered “a ‘geriatric release’ ” and

       does not “equate[ ] to ‘no chance for fulfillment outside prison walls’ ”), cert. denied,

       138 S. Ct. 315 (2017). While we agree that some people thankfully are able to enjoy

       rewarding lives as they achieve chronological ages reaching into their sixties,
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Opinion of the Court



       seventies, and beyond, we find this prospect to be loftily optimistic when applied to

       the category of individuals who have spent several decades in prison.

¶ 58         Noting that “[m]any courts have concluded that a sentence of a term of years

       that precludes parole consideration for a half century or more is equivalent to a

       sentence of life without parole,” Carter v. State, 192 A.3d 695, 728 (Md. 2018), we do

       not regard a custodial period of fifty years or more prior to a juvenile offender’s

       eligibility for parole to constitute a meaningful opportunity for a defendant to seek

       release, given that most juvenile offenders will not achieve such longevity. See, e.g.,

       ACLU of Mich. Juv. Life Without Parole Initiative, Michigan Life Expectancy Data

       for Youth Serving Natural Life Sentences 2 (visited on 03/17/2017) (reporting that

       the average life expectancy for juvenile offenders who received natural life sentences

       was 50.6 years), http://www.lb7.uscourts.gov/documents/17-12441.pdf; U.S. Sent’g

       Comm’n, Life Sentences in the Federal System 10, 23 n. 52 (Feb. 2015) (defining a de

       facto life sentence as beginning at 470 months—39 years and two months—because

       such a sentence is “consistent with the average life expectancy of federal criminal

       offenders”)    https://www.ussc.gov/sites/default/files/pdf/research-and-publications/

       research-projects-and-surveys/miscellaneous/20150226_Life_Sentences.pdf.

       Considered in this framework, this Court’s establishment of a term of fifty years as

       the maximum amount of carceral time that a juvenile offender must serve before

       obtaining the opportunity to demonstrate to a parole authority the defendant’s
                                          STATE V. CONNER

                                             2022-NCSC-79

                                          Opinion of the Court



       worthiness of release would, for the proven majority of these defendants, amount to

       the same illusion which spawns the determination that de facto life sentences for

       redeemable juvenile offenders constitute cruel or unusual punishment or both. Under

       a fifty-year threshold of incarceration before the arrival of parole eligibility, most

       juvenile offenders in North Carolina who were granted the possibility of parole at

       their sentencing hearings would die in prison before ever having the anticipated

       chance of one day showing that they are worthy of release.

¶ 59         Instead, this Court draws from the above-referenced resource, the United

       States Sentencing Commission, and its instructive guidance regarding the

       determination of a de facto life sentence. Equipped with such a helpful tool of

       reference, this Court establishes the quantum of forty years of incarceration as the

       point in time at which a juvenile offender who has not been deemed to be incorrigible

       or irredeemable by a trial court, and who is serving a sentence of life imprisonment

       with the possibility of parole, is eligible to seek release pursuant to parole provisions.

       This outcome respects both the discretion of trial courts to statutorily elect to order

       multiple sentences for a juvenile offender to run either concurrently or consecutively

       and the constitutional rights of those juvenile offenders who trial courts determine

       are eligible to be considered for parole despite the imposition of a life sentence to

       evade cruel and unusual punishment through the establishment of a reasonable

       maximum duration of incarceration prior to a juvenile offender’s eligibility for parole.
                                         STATE V. CONNER

                                           2022-NCSC-79

                                         Opinion of the Court



       This conclusion does not require the allowance of parole for any particular juvenile

       offender after forty years, nor does this conclusion guarantee the release of any of

       these defendants at any age. This conclusion merely eliminates the creation of an

       unconstitutional de facto life without the possibility of parole sentence for a

       redeemable juvenile offender who was given a life with the possibility of parole

       sentence, and does so by instituting a uniform and ascertainable juncture which is

       reasonably calculated and which is reasonably achievable by redeemable juvenile

       offenders. Conversely, this determination mandates that criminal offenders who

       perpetrate their offenses as juveniles and who receive sentences which permit parole

       must, after forty years of incarceration, have the opportunity to demonstrate their

       worthiness of release.

¶ 60         The recognition of a forty-year term of incarceration as a reasonable maximum

       duration of imprisonment to be served by a juvenile offender who has not been

       deemed by a trial court to be incorrigible or irredeemable, and who is serving a

       sentence of life imprisonment with the possibility of parole, is an appropriate length

       of incarceration prior to parole eligibility which affords such a defendant with a

       realistic, meaningful, and achievable opportunity for release to parole, while

       simultaneously setting parole eligibility far enough in the juvenile offender’s future

       to allow the defendant adequate time to mature, rehabilitate, and develop a record

       upon which to show a potential readiness for parole. Such considerations are
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       consistent with the prohibition of the infliction of “cruel and unusual punishments”

       addressed in the Eighth Amendment to the United States Constitution and the

       prohibition of the infliction of “cruel or unusual punishments” mentioned in article I,

       section 27 of the Constitution of North Carolina. The forty-year determination is also

       authorized and fortified by article I, section 1 of this state’s constitution which

       identifies “certain inalienable rights” of “all persons,” including “life, liberty, the

       enjoyment of the fruits of their own labor, and the pursuit of happiness.” Despite their

       violations of criminal law, juvenile offenders who are deemed by the trial courts of

       North Carolina to be eligible for parole after these defendants’ respective terms of

       incarceration are still regarded to be worthy of a chance to work themselves back into

       positions in the free society to potentially experience fulfilling undertakings outside

       of prison in the event that parole is granted.

¶ 61         In assessing defendant’s “meaningful opportunity to obtain release” in the

       present case—as the phrase was utilized by the Supreme Court of the United States

       in its decision in Graham v. Florida, 560 U.S. at 123—it is enlightening to view the

       operation of the identified forty-year term of incarceration to be served prior to his

       eligibility for parole. Defendant was fifteen years and six months of age at the time

       that he perpetrated the offenses for which he is incarcerated. He received an

       aggregate minimum sentence of forty-five years of imprisonment before he is

       positioned to be considered for parole. Consequently, defendant would be sixty years
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Opinion of the Court



       of age at the time that he initially becomes eligible to seek parole. According to the

       mortality tables which are embodied in North Carolina General Statutes Section 8-

       46, a person who has completed the age of fifteen years is expected to live for an

       additional 61.7 years. Since this juvenile offender in the instant case had completed

       the age of fifteen years at the time of the commission of his criminal offenses which

       has resulted in his ongoing imprisonment, he has a projected life expectancy pursuant

       to North Carolina law of 76.7 years. Adding the age of defendant at the time that his

       incarceration began—fifteen years, six months—to an active sentence of forty years

       to be served in custody prior to eligibility for parole—the earliest opportunity that the

       juvenile offender would be eligible for release from prison would be upon his

       attainment of the age of fifty-five years and six months. Furthermore, the expected

       amount of remaining life expectancy which defendant would possess after his earliest

       possible release from prison to parole would be 21.1 years of life, according to the

       mortality tables of this state.

¶ 62         Defendant’s sentencing circumstances in the instant case are remarkably

       similar to those which existed for the defendant in the Michigan case of Kitchen v.

       Whitman, 486 F. Supp. 3d 1114 (2020). The defendant Kitchen, who committed a

       series of criminal offenses at the age of seventeen years, was sentenced to a minimum

       of forty-two years of incarceration by a state trial court. Defendant challenged his

       sentence under the Eighth Amendment to the United States Constitution, the
                                    STATE V. CONNER

                                      2022-NCSC-79

                                    Opinion of the Court



corresponding provision of the Michigan Constitution, the Equal Protection Clause,

and the Due Process Clause. In ultimately deciding to appoint new counsel to

represent defendant in the proceedings, the federal district court consulted life

expectancy tables in evaluating the defendant’s claims under Miller, Graham, and

other cases and determined that the defendant Kitchen’s life expectancy was seventy-

seven years, virtually identical to defendant’s life expectancy here of 76.7 years

pursuant to the North Carolina mortality tables; that the defendant “Kitchen’s first

parole review is at age 59,” 486 F. Supp. 3d at 1128, akin to the present defendant’s

age of fifty-five years and six months when parole eligibility arose; and that defendant

Kitchen’s “opportunity for release would come 18 years before he is expected to die,”

id., close to the current defendant’s 21.1 more projected years of life after his potential

release from prison to parole. In light of these circumstances in the case of defendant

Kitchen, the federal district court noted these milestones of time in stating: “That

would be a ‘meaningful opportunity’ even under a reading of Graham that includes

time to reintegrate into society.” Id. Since the salient circumstances of defendant in

the present case are commensurate with the same circumstances of defendant

Kitchen in the Michigan case regarding the evaluative measures of the two juvenile

offenders’ relative ages when these defendants committed their respective crimes,

their respective life expectancies, their relative ages at the times of their respective

opportunities for parole eligibility, and their relative projected remaining life spans
                                           STATE V. CONNER

                                             2022-NCSC-79

                                           Opinion of the Court



       in the event that these defendants would obtain parole in their first efforts, the

       defendant Kitchen’s forty-two-year term of incarceration prior to parole eligibility is

       sufficiently compatible with defendant's maximum forty-year term of incarceration

       prior to parole eligibility in order to further substantiate the identification of a forty-

       year term of incarceration as a reasonable maximum duration of imprisonment to be

       served by a juvenile offender who has not been deemed by a trial court to be

       incorrigible or irredeemable, and who is serving a sentence of life imprisonment with

       the possibility of parole.

¶ 63          The dissent misguidedly conflates our installation of a juvenile offender’s

       realistic opportunity to obtain parole eligibility when given a life with the possibility

       of parole sentence as a component of consecutive sentences for the commission of

       multiple crimes with the dissent’s misapprehension that we have determined that a

       violent juvenile offender shall obtain mandatory parole eligibility. Regrettably, the

       dissent further obfuscates our decision by spouting that we have declared that

       mandatory parole eligibility is established by the United States Constitution and the

       North Carolina Constitution, when in reality we have cited and followed the opinions

       of the Supreme Court of the United States which itself has linked a juvenile offender’s

       “realistic opportunity to obtain release before the end of” a term of a life sentence to

       constitutional protections. This alarming confusion exhibited by the dissent

       regarding our adherence to the precedent of the Supreme Court is heightened by the
                                          STATE V. CONNER

                                              2022-NCSC-79

                                          Opinion of the Court



       dissent’s failure to capably distinguish our obligation to follow the edicts of our

       nation’s highest court from the dissent’s own unsubstantiated pronouncement that

       somehow our decision is based on the dissent’s projection upon us of some desired

       policy, rather than on existing appellate case law precedent. Although the dissent

       boldly intones its incredulity that we have implemented the principles articulated by

       the Supreme Court of the United States concerning this area of juvenile sentencing,

       and while the dissent bluntly expresses its exasperation that we have preserved

       constitutional protections for juvenile offenders in a manner consistent with

       governing appellate case law, nonetheless we have striven to continue this Court’s

       respected and revered approach to attempt to achieve the best resolution of

       challenging cases of first impression in North Carolina without resort to collateral

       clatter.

                                       III.    Conclusion

¶ 64          By virtue of the trial court’s judgment in the juvenile’s case, defendant here

       was expressly determined to be included in the category of juvenile offenders who

       should retain the opportunity to seek parole, despite his convictions for the offenses

       of first-degree murder and first-degree rape. After serving forty years of incarceration

       for these crimes pursuant to the implementation of consecutive sentences, defendant

       possesses the opportunity to be considered for parole. To compel defendant to serve a

       term of incarceration in excess of forty years upon the trial court’s determination that
                                   STATE V. CONNER

                                      2022-NCSC-79

                                   Opinion of the Court



defendant, in light of his status as a juvenile, is neither incorrigible nor irredeemable,

would unconstitutionally constitute a de facto life sentence. Accordingly, we reverse

the decision of the Court of Appeals as to the appealable issue before us. The

remaining issues addressed by the Court of Appeals are not properly before this Court

and its decision as to these issues remains undisturbed. We remand this case to the

Court of Appeals for further remand to the trial court for further proceedings not

inconsistent with this opinion.

      REVERSED AND REMANDED.
              Justice BERGER dissenting.

¶ 65          While the Supreme Court has determined that “sentencing an offender who

       was under 18 at the time of the crime raises special constitutional considerations,”

       Jones v. Mississippi, 141 S. Ct. 1307, 1314, 209 L. Ed. 2d 390, 399 (2021), it has never

       held that the Eighth Amendment prohibits consecutive sentences for multiple crimes

       or guarantees release of a juvenile offender convicted of violent felonies. See Graham

       v. Florida., 560 U.S. 48, 75, 130 S. Ct. 2011, 2030, 176 L. Ed. 2d 825, 845 (2010) (“A

       State is not required to guarantee eventual freedom to a juvenile offender convicted

       of a nonhomicide crime.”) The majority, however, inserts mandatory parole eligibility

       after forty years for violent juveniles convicted of multiple crimes into our State’s

       structured sentencing scheme.         According to the majority, mandatory parole

       eligibility for juveniles convicted of multiple violent offenses can be found in the state

       and Federal Constitutions. I respectfully dissent.

                           I.   Factual and Procedural Background

¶ 66          On March 11, 2016, defendant brutally raped Felicia Porter and beat her to

       death with a shovel. Defendant broke her arm and nearly every bone in her face.

       Her front teeth were knocked out. Defendant was questioned by law enforcement

       multiple times and provided a myriad of lies while attempting to conceal his

       involvement in Felicia’s murder.1



              1Defendant identified one of his friends as the culprit. The factual recitation during
       defendant’s plea proceeding indicates that defendant at one point told officers that he went
       to Ms. Porter’s with Brad Adams. According to defendant, Mr. Adams hit Ms. Porter with a
                                            STATE V. CONNER

                                                2022-NCSC-79

                                            Berger, J. dissenting



¶ 67          Upon his plea of guilty, defendant was sentenced to consecutive terms of

       imprisonment of 240 to 348 months in prison for first degree forcible rape and “a

       minimum of 25 years” for murder. See N.C.G.S. §§ 15A-1340.19A and 15A-1354(a)

       (2021). Pursuant to the trial court’s judgment, defendant would be eligible for parole

       after forty-five years in prison, when he would be sixty years old.

¶ 68          Defendant      appealed      to    the    Court       of   Appeals,   arguing      that

       consecutive sentences are impermissible under the Miller-fix statutes, and that the

       sentences violated the Eighth Amendment to the United States Constitution and

       Article I, Section 27 of the North Carolina Constitution because the sentences

       operated as the functional equivalent of life without parole.2

¶ 69          In a split decision, the Court of Appeals majority determined that trial courts

       may impose consecutive sentences under N.C.G.S. § 15A-1340.19A. In addition, the

       Court of Appeals majority concluded that defendant was eligible for parole when he

       is sixty years old, and, therefore, the forty-five-year sentence did not amount to de

       facto life in prison given his life expectancy. State v. Conner, 275 N.C. App. 758, 760,

       853 S.E.2d 824, 825 (2020).



       brick and raped her. Because of defendant’s fabricated story, Mr. Adams had to provide a
       DNA sample and alibi to clear himself of defendant’s accusations. The DNA sample obtained
       by law enforcement and video surveillance images from a local business exonerated Mr.
       Adams.
               2 Defendant also argued that the trial court erred in imposing lifetime SBM. This issue

       is not before the Court.
                                          STATE V. CONNER

                                              2022-NCSC-79

                                          Berger, J. dissenting



¶ 70         Although in agreement that consecutive sentences are not prohibited by

       N.C.G.S. §§ 15A-1340.19A to 15A-1340.19D, the dissenting judge nonetheless would

       have found that defendant’s forty-five-year sentence amounted to a de facto sentence

       of life without parole and is, therefore, unconstitutional.        The dissent further

       reasoned that defendant’s possible “geriatric release . . . does not provide a

       ‘meaningful opportunity’ to demonstrate the ‘maturity and rehabilitation’ required to

       obtain release and reenter society as required by Graham.” Id. at 777, 853 S.E.2d at

       835 (McGee, C.J., concurring in part and dissenting in part) (alteration in original)

       (quoting State v. Null, 836 N.W. 2d 41, 71 (Iowa 2013)). Instead, the dissenting judge

       suggested that a defendant is owed “more than the mere act of release or a de minimis

       quantum of time outside of prison.” Id. at 777, 853 S.E.2d at 835 (cleaned up).

¶ 71         On appeal to this Court, defendant contends that precluding parole eligibility

       until the age of sixty amounts to a sentence of life without parole and thus is violative

       of the state and Federal Constitutions.

                                        II.    Discussion

¶ 72         “Excessive bail shall not be required, nor excessive fines imposed, nor cruel

       and unusual punishments inflicted.” U.S. Const., amend. VIII. Similarly, the North

       Carolina constitution prohibits “cruel or unusual punishments.” N.C. Const. art. I, §

       27. (Emphasis added). As noted by Chief Justice Newby in his dissent in State v.

       Kelliher, Article XI provides clarification as to the meaning of “cruel or unusual
                                          STATE V. CONNER

                                            2022-NCSC-79

                                          Berger, J. dissenting



       punishments” in Article I, § 27. State v. Kelliher, 2022-N.C.-77, ¶ 118 (2022) (Newby,

       C.J., dissenting). Specifically, permissible criminal punishments in North Carolina

       are restricted to those listed in Article XI, which include that of “death” and

       “imprisonment.” N.C. Const. art. XI, § 1. Given that these particular punishments

       are expressly authorized by our constitution, they cannot be “‘cruel or unusual’ within

       the prohibition of Article I, Section 27. John V. Orth & Paul Martin Newby, The

       North Carolina State Constitution 84 (2d ed. 2013).

¶ 73         Providing further instruction, Article XI, Section 2 limits the use of the

       punishment of death to “murder, arson, burglary, and rape . . . if the General

       Assembly shall so enact.”     N.C. Const. art. XI, § 2.     Accordingly, the power to

       determine the appropriate punishment for crimes, even the most severe, is

       constitutionally, and solely, granted to the legislature. It is not a power this Court

       possesses.

¶ 74         Nonetheless, “this Court historically has analyzed cruel and/or unusual

       punishment claims by criminal defendants the same under both the federal and state

       Constitutions,” despite the variation in the disjunctives. State v. Green, 348 N.C. 588,

       603, 502 S.E.2d 819, 828 (1998). Further,

                    [w]hether the word “unusual” has any qualitative meaning
                    different from “cruel” is not clear. On the few occasions this
                    Court has had to consider the meaning of the phrase,
                    precise distinctions between cruelty and unusualness do
                    not seem to have been drawn. These cases indicate that the
                    Court simply examines the particular punishment involved
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Berger, J. dissenting



                    in light of the basic prohibition against inhuman
                    treatment, without regard to any subtleties of meaning
                    that might be latent in the word “unusual.”

       Id. at 603, 502 S.E.2d at 828 (quoting Trop v. Dulles, 356 U.S. 86, 100 n.32, 78 S. Ct.

       590, 598 n.32, 2 L. Ed.2d 630, 642 n.32 (1958)).

¶ 75         The Supreme Court has had many opportunities in recent years to examine

       juvenile sentencing in light of the Eighth Amendment. In Roper v. Simmons, the

       Supreme Court held that the Eighth Amendment prohibits the death penalty for

       murderers under the age of eighteen. 543 U.S. 551, 578, 125 S. Ct. 1183, 1200, 161

       L. Ed. 2d 1, 28 (2005). In Graham, the Supreme Court outlawed imposition of life

       without parole sentences for juveniles convicted of nonhomicide crime. 560 U.S. at

       82, 130 S. Ct. at 2034, 176 L. Ed. 2d at 850. In Miller v. Alabama, mandatory life

       without parole was determined to be a permissible sentence under the Eighth

       Amendment for juveniles convicted of homicide provided that the trial court has

       discretion to impose a different punishment. 567 U.S. 460, 483, 132 S. Ct. 2453, 2471,

       183 L. Ed. 2d 407, 430 (2012). Miller was made retroactive through the Supreme

       Court’s opinion in Montgomery v. Louisiana, 577 U.S. 190, 136 S. Ct. 718, 193 L. Ed.

       2d. 599 (2016). Most recently, the Supreme Court expressly stated that a state court

       need not find “permanent incorrigibility” to sentence a defendant under the age of

       eighteen to life in prison without parole. See Jones, 141 S. Ct. at 1318, 209 L. Ed. 2d

       at 404 (2021) (determining that defendant’s “argument for requiring a finding of
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Berger, J. dissenting



       permanent incorrigibility is unavailing because Montgomery explicitly stated that

       ‘Miller did not impose a formal factfinding requirement’ and that ‘a finding of fact

       regarding a child’s incorrigibility . . . is not required.’ ”) (alteration in original)

       (quoting Montgomery, 577 U,S, at 211, 136 S.Ct. at 735, 193 L.Ed. 2d. at 599).

¶ 76         Because “[a] State is not required to guarantee eventual freedom to a juvenile

       offender convicted of a nonhomicide crime,” Graham, 560 U.S. at 75, 130 S. Ct. at

       2030, 176 L. Ed. 2d at 845, defendant’s consecutive sentences resulting in parole

       eligibility do not run afoul of the Eighth Amendment or our traditional approach

       under Article I, Section 27 of the North Carolina Constitution. It seems unusual then

       that the majority would conclude that defendant’s possible sentence of forty-five years

       with parole is constitutionally suspect, especially since defendant committed two

       separate violent crimes — homicide and rape.

¶ 77         Even if, as the majority contends, defendant falls into the category of offenders

       addressed in Graham, i.e., defendants sentenced to life without parole for a

       nonhomicide crime, the sentence imposed by the trial court is permissible.          In

       Graham, the defendant received a sentence of life without parole for armed burglary,

       and a concurrent sentence of fifteen years for attempted robbery. Id. at 57, 130 S. Ct.

       at 2020, 176 L. Ed. 2d at 834. The Supreme Court noted that the State need only

       provide “defendants like Graham some meaningful opportunity to obtain release

       based on demonstrated maturity and rehabilitation.” Id. at 75, 130 S. Ct. at 2030,
                                             STATE V. CONNER

                                               2022-NCSC-79

                                             Berger, J. dissenting



       176 L. Ed. 2d at 845-46 (emphasis added). Accordingly, there is no requirement in

       Graham that a juvenile convicted of multiple violent crimes, including homicide, be

       guaranteed release.

¶ 78         The      majority,   however,    expands      straightforward   language   from   an

       “opportunity to obtain release” to an “opportunity to seek parole . . . early enough in

       the defendant’s life such that he can experience a meaningful life outside of prison.”

       This constitutional evolution is based solely on the majority’s desired policy

       preferences.

¶ 79         “The legislative, executive, and supreme judicial powers of the State

       government shall be forever separate and distinct from each other.” N.C. Const. art.

       I, § 6.   This Court has repeatedly stated that it is solely for the legislature to

       determine the appropriate punishment for individuals convicted of crime. See State

       v. Gardner, 315 N.C. 444, 453, 340 S.E.2d 701, 708 (1986) (“[T]he substantive power

       to prescribe crimes and determine punishments is vested with the legislature . . . .”)

       (quoting Ohio v. Johnson, 467 U.S. 493, 499, 104 S. Ct. 2536, 2541, 81 L. Ed. 2d 425,

       433 (1984)); see also, Green, 348 N.C. at 605, 502 S.E.2d at 829 (“[I]t is the role of

       the legislature and not the courts to decide the proper punishment for individuals

       convicted of a crime.”); State v. Cradle, 281 N.C. 198, 209, 188 S.E.2d 296, 303 (1972)

       (“It is within the province of the General Assembly of North Carolina and not the

       judiciary to determine the extent of punishment which may be imposed on those
                                           STATE V. CONNER

                                              2022-NCSC-79

                                           Berger, J. dissenting



       convicted of crime. If the sentence pronounced here seems harsh, the executive

       branch of government acting through the Board of Paroles may lawfully commute

       it.”).

¶ 80            Nonetheless, the majority darts into the legislative lane, usurping legislative

       authority by enacting its new law simply because they find this result “desirable” for

       violent juveniles. The majority’s judicial sentencing scheme which introduces de facto

       life in prison and implements mandatory parole eligibility after forty years in prison

       is supposedly “mandate[d]” by the state and Federal constitutions. But one toils to

       locate this fiction in the text of either document or precedent. The majority even

       admits that they are “challenged” by their trespass into legislative drafting,

       lamenting the difficulty of the task they have chosen to undertake. But unlike the

       legislature, the majority creates their new law with no input from justice system

       stakeholders – save defendant’s attorney and a host of ideologically aligned amici.3

¶ 81            Equally troubling is what the majority fails to address. There is no direction

       to the trial courts and prosecutors on how to properly handle violent juvenile

       offenders who commit multiple violent crimes on multiple days. If these violent




                As Justice Scalia famously noted, “The problem with a living Constitution in a word
                3

       is that somebody has to decide how it grows and when it is that new rights are — you know
       — come forth. And that’s an enormous responsibility in a democracy to place upon nine
       lawyers, or even 30 lawyers.” Bruce Allen Murphy, Justice Antonin Scalia and the ‘Dead’
       Constitution, N.Y. TIMES (Feb. 14, 2016), http://nytimes.com/2016/02/15/opinion/justice-
       antonin-scalia-and-the-dead-constituion.html.
                                         STATE V. CONNER

                                            2022-NCSC-79

                                         Berger, J. dissenting



       offenders are tried, convicted, and sentenced at separate sessions of superior court,

       does the de facto life sentence and mandatory forty-year parole eligibility rationale

       apply such that they receive a “volume discount”? State v. Soto-Fong, 250 Ariz. 1, 8,

       474 P.3d 34, 41 (2020) (citation omitted).         “[G]enerally, courts do not permit

       defendants to ‘stack’ their crimes to generate an Eighth Amendment claim,” id. at 8,

       474 P.3d at 41, but violent juvenile crime sprees may yield a different result in North

       Carolina under the majority’s reasoning.

¶ 82         Here the trial court appropriately considered defendant’s individual

       circumstances in sentencing him to consecutive terms of imprisonment. The trial

       court, in its discretion, determined that imposition of consecutive sentences was

       appropriate for this defendant. The resulting sentences imposed are not in conflict

       with the U.S. Constitution, Supreme Court precedent, or the law of this State and

       should be upheld.

             Chief Justice NEWBY and Justice BARRINGER join in this dissenting

       opinion.